 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo target date has been set for the installation of the fifth and sixthovens.Upon the entire record in the case, we believe that the Employer'spresent employees constitute a substantial and representative segmentof those to be employed for a reasonable time in the future.We,therefore, find no compelling reason to delay the granting to theemployees of an opportunity to choose a bargaining representative.Accordingly, we shall direct an immediate election.'[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.6 SeeIndependentLockCompany of Alabama,106 NLRB 1136, and cases cited therein ;General ElectricCompany,106 NLRB 364GEN PRO,INC.andSTOVE MOUNTERS' INTERNATIONAL UNION OF NORTHAMERICA, AFL, PETITIONER.CaseNo. 35-RC-1032.September22, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before John Hendrickson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of-the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties agree that a production and maintenance unit isappropriate.However, the parties could not agree as to whether cer-tain categories of employees should be included in such a unit.a.The shipping clerkThe Employer contends that the shipping clerk is an office clerical'employee and should, therefore, be excluded from the unit. This em-ployee spends about 60 percent of his time checking on whether theproper materials are taken from storage and loaded on trucks forshipment.On occasion he actually engages in the manual labor inci-dent to such work.He has a desk in the plant storage area where he110 NLRB No. 7. GEN PRO, INC.13spends about 40 percent of his time typing up bills of lading. Thiswork takes him into the company office 4 or 5 times a day. In viewof the foregoing, we find that the shipping clerk is essentially a plantclerical and shall, accordingly, include him in the unit?b. Inspector-receiving clerkThe Employer requests the Board to determine whether or not theinspector-receiving clerk should be included-, This employee worksin the plant in the receiving area.His work is principally manualand involves the inspection and the resulting acceptance or rejectionof all material received by the plant.Accordingly, we shall includehim in the unit.2c.WatchmenThere are 5 employees classified as watchmen, whom the Employerwould exclude as guards. These employees work principally at nightand on weekends, with 2 watchmen usually on duty at a time.Watch-men Hammat, Jackman, and Lett while on duty make the rounds ofthe plant every hour and punch the.key clock. They carry a set ofkeys to the -plant and are responsible for preventing unauthorizedpersons from entering the plant.Accordingly, we find that theseemployees are guards and shall exclude them.3Cole and Scheffer,who are also classified as watchmen, are on duty only when one of theother guards is present.They spend all of their time doing mainte-nance or production work. It was stated in the record that these twoemployees would perform guard duties only if the regular watchmenhappened to be absent.However, that situation has never arisen.We find, in view of the foregoing, that Cole and Scheffer are notguards and shall include them in the unit 4d.Lead operatorsThe Employer, over the objection of the Petitioner, would excludefrom the unit the five lead operators on the ground that they are super-visors.The parties agree that, aside from the plant manager who isadmittedly a supervisor and the lead operators whose status is here indispute, there are no other employees who exercise supervisory au-thority over the approximately 40 production and maintenanceworkers.The lead operators spend from 25 to 60 percent of their time doingactual production work.However, each of them with the exception of1Wilson AthleticGoodsManufacturing Co., Inc.,95 NLRB 892, 894.2 StandardCoil Company,98 NLRB 1296 ;General Warehousemen and Employees Union,L.cat 636,et al.,100 NLRB 856, 857-8583TennesseeKnitting Mills, Inc,109 NLRB 628.4E. I Dupont De Nemours d Company,89 NL11B 119, 122. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDLead Operator Allen, has from 4 to 14 employees working directlyunder him.The lead operators assign jobs to, instruct and responsi-bly direct the work of, these employees.Further, if an employee has acomplaint about working conditions, he will take it to his lead opera-tor who, if the matter involved is relatively simple, will adjust thegrievance.The lead operators are paid 10 cents more than the highestpaid employees in their group.Lead Operator Allen has no special crew assigned to him but worksthroughout the plant whenever he is needed.He can assign work tothe other lead operators and instruct them on what to do and how itshould be done.Allen .also is classified as "assist to supervision" inwhich capacity he aids the plant manager.Allen is paid 10 cents anhour more than the other lead operators.In view of the foregoing we find that the lead operators, includingAllen, are supervisors within the meaning of the Act and shall excludethem from the unit.'Accordingly, we find that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act : All production andmaintenance employees including the shipping clerk and inspectoremployed at the Employer's Shelbyville, Indiana, plant, but excludingoffice clerical employees, all guards, professional employees, lead opera-tors, and other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the above De-cision and Direction of Election.5Oil City Iron Works,92 NLRB 1293, 1294.RICIIARDSOF BOSTON, INC. D/B/A RICHARDS RED CROSS SHOE STOREandRETAIL SHOE EMPLOYEESUNION, LOCAL173,NEW ENGLAND JOINTBOARD, RETAIL AND WHOLESALE DEPARTMENTSTORE UNION, C. I.Oy.PETITIONER.Case No. 1-RC-3477.September V, 1954Decision and Certification of RepresentativesPursuant to a Decision and Direction of Election issued by the Boardon May 14, 1954, an election by secret ballot was conducted on June 4,1954, under the supervision of the Regional Director for the FirstRegion, among the employees in the unit found to be appropriate.Atthe close of the election a tally of ballots was furnished to the parties.The tally shows that 15 ballots were cast, of which 6 were for the Peti-110 NLRB No. 5.